Citation Nr: 0505781	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial 
pneumonia.

2.  Entitlement to service connection for skin cancer.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel










INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claims for service 
connection for bronchial pneumonia and skin cancer.

The issue of entitlement to service connection for bronchial 
pneumonia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran is diagnosed with skin cancer.

3.  The evidence of record shows the veteran was not 
radiation-exposed, as defined by applicable regulation, 
during his active service, nor does the evidence show that 
the veteran was otherwise exposed to radiation.

4.  Skin cancer was not present in service or until many 
years thereafter.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a), 3.311 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veteran's Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in December 2000, after the enactment of the VCAA.  

Letters dated in February 2001, October 2001, February 2002, 
November 2002 and December 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  The February 2002 letter informed the veteran 
of alternate sources of evidence that he could submit beyond 
service medical records to establish service connection for 
his disability.  The November 2002 letter requested specific 
information from the veteran to substantiate his claim of 
exposure to radiation in service.  The other letters informed 
him of the evidence required to substantiate his claims and 
that he should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.  

Additionally, the October 2003 Decision Review Officer 
decision and statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

The Board acknowledges the fact that the veteran's service 
medical records are not available, apparently through no 
fault of his own.  In such a case, VA bears a heightened duty 
to advise the veteran of this problem, and of possible 
alternative forms of evidence that he may submit in support 
of his claim.  Smith v. Brown, 10 Vet.App. 44, 48 (1998) 
citing Layno v. Brown, 6 Vet.App. 465, 469 (1994) and Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Alternative forms 
of evidence include, but are not limited to:  VA military 
files, statements from service medical personnel, statements 
from service comrades, reports of physical examinations 
conducted by employers or insurers, post-service treatment or 
pharmacy records, and letters written or photographs taken 
while the veteran was in service.  See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.25(c).  In an 
October 2002 letter, the veteran was informed of the 
alternative evidence he could submit to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran served in the active military from August 1953 to 
August 1956.

In September 1994, a private physician, I.H., M.D. diagnosed 
the veteran with basal cell carcinoma and recommended 
surgery.

In October 1994, a private surgeon, M.A., M.D. performed the 
recommended surgery.  In a May 1998 letter to the veteran's 
primary care provider, M.A., M.D. stated that the veteran 
received treatment for a basal cell carcinoma involving the 
left postauricular skin.  The basal cell carcinoma was 
removed.

In December 2000, the veteran submitted a claim for 
compensation for disability for bronchial pneumonia.  In a 
November 2001 letter, the veteran stated that he also had 
skin cancer and it was related to bomb testing in service.  
The RO included the veteran's claim for service connected 
skin cancer with his December 2000 claim for compensation.

In a February 2002 letter, the veteran stated that while in 
the service in the 1950's he was stationed in Texas and 
Arizona.  During this time, in Nevada, the military was 
conducting bomb tests and he was downwind.

In May 2002, the RO received a letter from the veteran in 
which he stated he had three biopsies on the back of his ear, 
neck and mouth.  He stated all were positive.  The veteran 
did not give a date for the biopsies, but he submitted an 
invoice for biopsies with a date of February 2002.  He also 
stated that five weeks later, he had a minor operation for 
the cancer on his ear and he would have another operation in 
June 2002 on his neck.

In an October 2002 letter, the National Personnel Records 
Center (NPRC) informed the veteran that his Service Medical 
Records (SMRs) were destroyed in the July 1973 fire at the 
NPRC in St. Louis, Missouri.  The NPRC stated that there were 
alternate record sources that show hospitalization or 
treatment and asked the veteran for specific information 
regarding his time of illness or injury and his 
organizational assignment. 

In November 2002, the RO requested information from the 
veteran regarding the alleged bomb testing during his 
service, such as his unit, location at the time of the 
testing, and length of exposure to the testing.

In November 2002, the veteran submitted a statement in which 
he claimed that in 1954 in Fort Hood, Texas, a group of 
soldiers and he were taken into the desert and mountains and 
stood around for approximately four hours.  He and other 
soldiers received burns in the face, neck, wrists and top of 
the hands.

In a December 2002 letter to the veteran, the RO stated that 
chemical and biological warfare vulnerability tests were 
performed from 1962 to 1973 in Fort Douglas, Utah.  This was 
called Project 112 and Project Shipboard Hazard and Defense 
(SHAD) was a subset of this project.  The letter stated that 
the veteran was not involved in this project because of his 
period of service.

In January 2003, the veteran stated in a letter that he was 
not sure if his current skin cancer was related to the bomb 
testing or the sunburn while in service.  He did have skin 
cancer on his face, ears, neck, hands, wrist and lower arm.  
In addition, he stated that he sent letters to Fort Hood 
Hospital where he was hospitalized in 1954 and they responded 
that they had no records.  He also sent letters to Fort 
Huachuca and Fairchild Air Force Base in Spokane, Washington 
and neither replied.

By rating decision, in April 2003, the RO denied the 
veteran's claim because there was no evidence that he was 
exposed to radiation while in the service.

In May 2003, the veteran requested a Decision Review Officer 
review his case.

In October 2003, the Decision Review Officer also denied the 
veteran's claim because his claim to exposure to ionizing 
radiation during service could not be verified.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first post-service year.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a 
veteran was exposed in service to ionizing radiation and, 
after service, developed any cancer within a period specified 
for each by law, then the claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, inasmuch as statutory and regulatory 
provisions regarding service connection for radiogenic 
diseases do not operate to exclude the traditional (direct 
incurrence) approach, service connection may be established 
based on medical evidence of a current disease etiologically 
related to events, including radiation exposure, in service.  
38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); see 
also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997).

As to the third method of establishing service connection, 
skin cancer is a radiogenic disease under the provisions of 
38 C.F.R. § 3.311.  However, the regulation does not create a 
presumption for service connection; it merely provides 
special procedures for evidentiary development and 
adjudication of a claim.  The Board notes that the RO 
followed the development procedures of 38 C.F.R. § 3.311 to 
the extent possible by requesting specific information from 
the veteran concerning his unit, location at the time of bomb 
testing and length of exposure.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

There is no dispute that the veteran does not meet the 
requirements for service connection on a presumptive basis, 
as he was not a radiation-exposed veteran as defined by 
regulation, and his cancer is not among those listed for 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.309(d) (2004).  Thus, the veteran's claim must be 
assessed on a direct basis under the development procedures 
of 38 C.F.R. § 3.311.

The Board notes that while 38 C.F.R. § 3.311(a)(1) (2004) 
provides that only a contention of radiation exposure will 
trigger the applicable development procedures, read in its 
entirety, 38 C.F.R. § 3.311 does not mandate submission to 
the Under Secretary of Health for a dose estimate solely on 
the basis of a claim or allegation of radiation exposure.  
The applicable procedures dictate that step only after an 
initial review of the claim determines that the veteran was 
exposed to radiation.  38 C.F.R. § 3.311(b)(1) (2004).  A 
reasonable construction of a "determination" is that an 
assessment of available evidence is involved, as opposed to a 
mere assertion or contention.

The Board notes that the medical evidence of record supports 
a finding that the veteran had skin cancer after service.  
However, to establish service connection, it must be shown 
that the veteran's skin cancer is related to an in-service 
injury or disease while in service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Unfortunately, 
the veteran's service medical records have been destroyed 
through no fault of his own.  However, the RO informed the 
veteran of alternate sources of evidence that he could 
produce to support his claim of exposure to radiation from 
bomb testing during service.  The veteran did not provide any 
additional evidence to support his contentions.  He also 
stated that he was not certain the alleged bomb testing 
caused his skin cancer.  In addition, the Board notes that 
any chemical and biological warfare vulnerability tests that 
were performed in the veteran's geographical location, which 
was Texas and Arizona, was performed from 1962 to 1973 in 
Utah.  This time period began 6 years after the veteran's 
discharge.

There is no evidence other than the veteran's statements to 
support a finding of exposure to radiation in service.  
Moreover, his skin cancer manifested many years after 
service, and there is no evidence of skin cancer in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The Board notes that the VCAA also applies to the veteran's 
claim of entitlement to service connection for bronchial 
pneumonia.  As to the issue of service connection for 
bronchial pneumonia, the veteran submitted additional medical 
records to the Board in July 2004, after certification of the 
appeal to the Board.  It does not appear that these records 
were considered by the RO and, moreover, a supplemental 
statement of the case (SSOC) was not promulgated.  In 
addition, the veteran has not filed a waiver under 38 C.F.R. 
§ 20.1304 (2004).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

The RO should review the veteran's claim, 
taking into consideration any newly 
submitted evidence since October 2003, 
the date of the Statement of the Case. 
The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this issue.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


